Citation Nr: 1613776	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar disorder.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from September 2008 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue involving service connection for a lumbar disorder was previously remanded in an August 2013 Board decision for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic low back disorder was not shown in service, lumbar arthritis was not manifested within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current degenerative disc disease of the lumbar spine is related to service, to include an injury that occurred therein.


CONCLUSION OF LAW

The criteria for service connection for a lumbar disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

In a letter dated in October 2007, before the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was also provided with information regarding ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's notice requirements have been satisfied.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). The Veteran's available service treatment records were obtained as well as post-service VA medical records.  Pursuant to the Board remand he was given a VA examination that is found adequate to adjudicate the claim as it contains the Veteran's history, findings, complaints, and requested opinions and rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additional records have been added to the electronic record since the October 2013 supplemental statement of the case, but since these records are cumulative evidence and do not address etiology, the Veteran is not prejudiced by the Board's adjudication of the claim without remanding the matter for initial RO consideration.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Veteran essentially contends that he has a current lumbar disability as a result of injuries sustained from an in-service injury.  He says he has been suffering from chronic low back since his active service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b) , in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran's service treatment records include a November 1965 entrance examination that was negative for any abnormality of the spine.  See page 6 of STR - Medical received November 7, 2007.

An April 1966 consultation report shows the Veteran reported falling out of a truck 6 weeks earlier and having back pain.  Mild tenderness and left paravertebral spasms were noted on the left.  The impression was lumbosacral strain.  See page 39 of STR - Medical received November 7, 2007.

A May 1966 consultation report notes a history of the Veteran falling from a truck in March 1966.  He endorsed low back pain that had been intermittent ever since.  The examination of the low back was normal.  See page 7 of STR - Medical received March 30, 2010.

The history provided in a July 1966 Medical Board report indicates the Veteran was admitted to a naval hospital in April 1966 for an evaluation of right back pain.  The examination at that time revealed some right-sided paraspinal muscle spasm.  A tentative diagnosis had been right ureteral calculus, although no definite calculus could be found.  He was returned to duty but continued to complain of right back pain and was seen in consultation by the orthopedic department.  He was readmitted for further evaluation.  Upon admission, he was entirely asymptomatic and reported no further pain for the past several days.  The examination was entirely within normal limits.  

A consultation with the orthopedic department contained a notation indicating he was seen at the orthopedic clinic in June 1966 and that he had a history of a fall from a truck in March 1966 with back pain and that it had completely cleared.  He presently had no complaints regarding his back, but had one prior episode of back pain at age 12.  A physical examination was considered within normal limits with full range of motion and no tenderness.  X-rays showed sacralization of L5 vertebra with spina bifida occulta L5 arch.  The impression was asymptomatic back with X-ray evidence of congenital anomalies.  See page 13 of STR - Medical received November 7, 2007.  

A September 1966 service examination for arduous duty and the December 1966 separation examination were both negative for any low back complaints or findings.  See page 55 and 81 of STR - Medical received November 7, 2007.

A July 1997 treatment record from a private hospital shows that the Veteran hurt his back while pulling a hand truck up a curb that was loaded with parcels.  His past medical history was reported as unremarkable.  No abnormality other than 4 lumbarized vertebral bodies was noted on X-rays of the lumbar spine.  The diagnosis was acute lumbar muscle strain.   See pages 19 and 21 of Medical Treatment Record - non-Government Facility received August 25, 2008.  He was seen again several days later with continued left lower back pain with occasional radiation to the left leg.  The impression was lumbosacral strain on the left side.  He was placed in a "no working" status.  See page 23 of Medical Treatment Record - Non-Government Facility received August 25, 2008.  He continued to receive low back treatment through June 1998 and it was not until July 1998 that his lumbosacral strain was considered resolved.  See pages 19 to 51 of Medical Treatment Record - Non-Government Facility received August 25, 2008.

After this period of treatment, a March 1999 independent medical evaluation notes the Veteran had been employed 30 years at the postal office and that his work involved heavy lifting, pushing, pulling, bending, stooping, and overhead and outstretched reaching and lifting.  See page 9 of Medical Treatment Record - Non-Government Facility received October 8, 2009.

An April 2002 letter from Dr. J. D, states the Veteran injured his back at work in July 1997 and returned to work 11 months later. He worked regularly until 2 years ago when he took an early retirement due to increased back pain and stiffness.  He had had intermittent pain in the 2 years since he stopped working.  See page 51 of Medical Treatment Record - Non-Government Facility received October 8, 2009.

The Veteran sought disability benefits from the Social Security Administration in 2004.  The records considered include a July 2002 record that shows he was seen for follow-up of low back pain that started bothering him again 6 months prior.  The impression was recurrent left-sided lumbosacral strain.  See page 8 of Medical Treatment Record - Non-Government received October 8, 2009.

He was evaluated by another physician in July 2002 in reference to his 1997 work-related low back injury.  The examiner specifically noted that the Veteran gave no history of any non-work related injuries.  See page 55 of Medical Treatment Record - Non-Government received October 8, 2009. 

A September 2002 evaluation of the Veteran's low back injury includes a list of non-work related injuries  that only consisted of a laceration to his forehead and right knee.  He denied any other significant injuries.  He also denied having any prior symptoms or injuries related to his lower back before the July 1997 injury.  See pages 76 and77 of Medical Treatment Record - Non-Government received October 8, 2009.

Low back pain was again reported in December 2003.  See page 924 of Medical Treatment Record received October 25, 2013.

X-rays of the lumbosacral spine in June 2006 were normal and X-rays in June 2008 showed minimal degenerative changes.  See pages 1086 and 1088 of Medical Treatment Record received October 25, 2013.

On June 2008 VA examination, the Veteran reported that while transferring garbage from the ship to a truck on the pier, he slipped when climbing down from the truck and fell hitting the midpoint of his back on the fender of a car parked nearby before hitting the ground.  He continued to have pain and was sent to a base near the ship where he was given a back board that did not help.  He was later seen at a hospital where he was told he had back strain and a bruise.  He continued to have stiffness, pain, and leg weakness since then that had been aggravated due to employment as a UPS delivery driver.  On examination, there was some pain on the ranges of motion study.  X-rays of the lumbar spine revealed minimal degenerative changes with upper lumbar straightening.  See VA Examination received June 5, 2008.

In July 2008, a VA physician who reviewed the Veteran's file offered the opinion that it was less likely than not that the Veteran's traumatic arthritis of the lumbar spine was caused by the Veteran's fall in service.  The rationale was that service treatment records showed the Veteran had paraspinal muscle spasm in service, which was an acute and self-limiting condition.  X-rays at the time resulted in an incidental diagnosis of spina bifida occulta, a congenital anomaly, and due to this anomaly he had no aggravation during service; rather, there was normal progression of the disease.  The physician then concluded that the current diagnosis was more likely from some other unknown cause or causes rather than congenital spina bifida.  See VA examination received July 28, 2008.

The Veteran underwent a VA examination in October 2013.  His history of in-service injury, post-service work history, and post-service work injury were discussed.  The examining physician opined that the low back disorder was less likely than not incurred in or caused by the in-service injury.  He added that the congenital spina bifida was an incidental finding that was always asymptomatic and a minor congenital anomaly.  

Additional opinions were offered that a congenital disease was not aggravated by military service and that a congenital defect was less likely than not subject to a superimposed disease or injury during service that resulted in disability apart from the defect.  The examiner's rationale for these opinions was essentially combined into one response.  The examiner specifically noted service records of the Veteran's hospital admission in 1966 due to back pain, a July 1966 medical board report that noted the injury had cleared or completely resolved, and X-ray findings of sacralization of L5 vertebra with spina bifida occulta at L5 arch.  Also noted were subsequent lumbar X-rays in June and 2006 and June 2008 that showed degenerative disc disease.  The acute and self-limited back pain in service was not caused or aggravated by his asymptomatic congenital spina bifida occulta.  The Veteran had a pulled muscle while working for the postal service in 2000, a job held for nearly 30 years; it was physical, requiring a lot of repetitive lifting and carrying.  The examiner opined that the degenerative disc disease was more likely from his previous civilian occupation and a part of the generalized degeneration due to age.  See C&P Exam received October 21, 2013.

The Board finds that the more probative evidence of record establishes that the Veteran's current low back disorder (degenerative disc disease) is less likely related to military service, to include the injury that involved a fall off a truck.  This finding is consistent with the medical opinions of record and the history of his back problems.  

The Veteran suffered an injury in April 1966 diagnosed as muscle strain  that was followed by intermittent symptoms.  He was evaluated by the Medical Board in July 1966, which showed his back was asymptomatic and he was found fit for full duty.  There were no further low back complaints in service and he underwent 2 additional examinations prior to separation that were normal in relation to his low back.  There is also no probative evidence linking his service injury to his current back disorder.  

Post service records contain X-ray evidence of degenerative changes of the lumbar spine that weren't shown until 2008, which occurred many years after service.  Thus, service connection for arthritis as a chronic disorder on a presumptive basis is not available.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Although the Veteran reported to VA examiners that he had continued to have symptoms since the in-service injury, his current assertions contradict earlier records.  While he is competent to report his symptoms, the Board may consider the Veteran's inconsistencies in determining the credibility of his statements.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  There are no post-service records documenting any low back problems until the Veteran had a work-related injury in 1997 and they have been ongoing since that time.  Documents associated with his worker's compensation claim include a July 2002 evaluation in which he denied having any history of a non-work related injury.  A September 2002 evaluation by a different physician shows he reported 2 non-work related injuries that did not include the low back and shows he specifically denied having any prior symptoms or injuries related to his lower back before the July 1997 injury.  As the information concerning the history of his low back problems that he provided while seeking worker's compensation benefits contradicts information provided in obtaining VA benefits, his contention regarding continuation of symptomatology is not credible and lack probative value.  Consequently, service connection under 38 C.F.R. § 3.303(b) is not warranted.

The only probative medical evidence as to the etiology of the Veteran's current low back disorder was obtained in October 2013, and it is against the claim.  Having examined the Veteran and reviewed the claims file, the physician opined against the claim, noting much of the evidence discussed above and finding the disorder was more likely related to the post-service work related injury in a physically demanding job he had for nearly 30 years, and the general aging process.

Regarding spina bifida occulta, which was noted in service based on X-ray findings, the examiner also determined that it had not been aggravated nor was there any superimposed injury.  The Board notes that spina bifida occulta is defined as a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  "Spina bifida occulta, a congenital condition, which is noncompensable under applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992).  It is also noteworthy that repeated X-rays since service have not contained findings of spina bifida occulta.  The VA examiner specifically determined that there was no superimposed injury.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102.  Accordingly, because the preponderance of the evidence is against the Veteran's claim, service connection for a low back disability must be denied.

ORDER

Service connection for a low back disability is denied.

REMAND

The Veteran contends his OSA is secondary to his service-connected PTSD, but he has not been afforded a VA examination to obtain an opinion.  VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the likely etiology of the Veteran's OSA.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

 a) The examiner must address the following:

* Is the Veteran's OSA at least as likely as not caused by the service-connected PTSD?

* Is the Veteran's OSA at least as likely as not aggravated (permanently worsened beyond natural progression) by his service-connected PTSD?

b) All opinions provided must be accompanied by adequate explanation of the rationale.
 
2.  After completing the above and any other necessary development, readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


